Citation Nr: 9924079	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  95-09 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia with 
complaints of neck, shoulder, right elbow, dysfunctional 
hand, feet, leg, and back problems.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from April 1977 to May 1981.  
This appeal arises from an October 1994 rating decision of 
the Winston-Salem, North Carolina Regional Office (RO), which 
denied service connection for fibromyalgia with complaints of 
neck, shoulder, right elbow, dysfunctional hand, feet, leg, 
and back problems.  In March 1997, the Board of Veterans' 
Appeals (Board) remanded the case to the RO for additional 
development.  


REMAND

On VA Form 9, Appeal to Board of Veterans' Appeals, received 
in March 1995, the veteran indicated that she did not desire 
a hearing before a Member of the Board of Veterans' Appeals.  
Thereafter, the RO forwarded her case to the Board for 
appellate review.  The case was remanded by the Board to the 
RO in March 1997 and then returned to the Board for further 
appellate review.  However, prior to appellate consideration, 
the veteran's request to appear at a video conference hearing 
at the RO before a member of the Board in Washington, D.C., 
was received at the Board in August 1999.  Under such 
circumstances, this case must be REMANDED back to the RO for 
the following action:

The veteran should be placed on the 
docket for a video conference hearing at 
the RO before a Member of the Board of 
Veterans' Appeals in Washington, D.C.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



